Citation Nr: 0200507	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  96-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
dermatitis of the hands, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, 
Attorney


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 through 
February 1980.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes to the Board on appeal from a February 1996 
rating decision which granted the veteran's claim for an 
increased rating for his service-connected dermatitis, which 
had been assigned a noncompensable rating.  The RO assigned a 
10 percent disability rating for this condition.  The veteran 
expressed his disagreement in a NOD filed in March 1996.  A 
SOC was issued in July 1996, and the veteran perfected his 
appeal later that month.  A supplemental statement of the 
case (SSOC) was issued in April 2001.


REMAND

The veteran's claim for entitlement to service connection for 
dermatitis of the hands was granted in a rating decision 
issued in June 1981.  The decision assigned the veteran a 
noncompensable disability rating for this condition.  In 
February 1996, the veteran was granted an increased rating of 
10 percent for this condition based upon the findings of a VA 
medical examination.  The veteran perfected an appeal of this 
decision in July 1996.  In April 2001, the RO issued a SSOC 
that continued the 10 percent disability evaluation.

In February 1996, when the RO's decision was issued, the 
medical evidence of record consisted of medical records from 
the VA Medical Center (VAMC) in San Juan, Puerto Rico 
reflecting treatment the veteran received from July 1982 
through May 1995.  The veteran was afforded a VA skin 
examination in January 1996 and the report of this 
examination was also included in the evidence of record.

The veteran underwent a second VA skin examination in 
December 1999.  Physical examination of the veteran revealed 
dry, scaly plaques on his feet and hands, with fissuring; 
scattered dystrophic toenails with subungual hyperkeratosis; 
maceration toe webs and erythematous arciform patch on the 
right groin.  The examiner diagnosed the veteran as having 
psoriasiform dermatitis on his hands and feet, tinea pedis, 
and tinea unguium - tinea cruris.

The most recent medical treatment records associated with the 
claims file are from May 1995.  A review of the claims file 
reveals that no attempt has been made to ascertain whether or 
not more recent treatment records belonging to the veteran 
exist.  Upon further review, we observe that the veteran has 
never been asked to provide names and addresses of health 
care providers who have treated him for dermatitis.  The 
Board believes an attempt to identify all healthcare 
providers and obtain any outstanding medical records should 
be made before a final decision is rendered in this matter.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
wrote the veteran in March 2001 in an attempt to meet the 
notification and duty to assist requirements of the VCAA.  
However, implementing regulations were promulgated by VA 
outlining procedures required by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The revised statutory duty to assist requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  This assistance specifically includes obtaining 
all relevant records, public or private, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion 
where indicated.  38 U.S.C.A. § 5103A (West Supp. 2001).

The newly enacted 38 U.S.C.A. § 5103A (2000) provides that 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim ... if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

Based upon the Veterans Claims Assistance Act and the medical 
evidence currently of record, further development of evidence 
is necessary.  Particularly, the RO should attempt to obtain 
and associate with the claims file the veteran's recent 
medical treatment records.

The duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination, "one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  
The VA examiner stated that he did not review the veteran's 
claims file prior to the examination in December 1999.  See 
38 C.F.R. §§ 4.1, 4.2 (2001).  Accordingly, the veteran 
should be re-examined on remand, and the examination should 
include all necessary and appropriate tests and a full review 
of the claims folder.

Although the delay occasioned by this Remand is regrettable, 
this case is being returned to the RO for the following:

1.  The RO must review the claims 
file and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and 
implementing regulations promulgated 
on August 29, 2001, are fully 
complied with and satisfied.

2.  The RO should ask the veteran to 
identify those facilities and 
physicians which have treated him for 
dermatitis since his discharge from 
service.  After obtaining appropriate 
authorizations, the RO should attempt 
to obtain and associate with the file 
copies of the medical records the 
veteran identifies. 

3.  After the foregoing development 
is accomplished, the veteran should 
be scheduled for a VA skin 
examination to determine the current 
status of his condition.  All tests 
deemed necessary by the individual 
examining the veteran must be 
conducted, any indicated additional 
consultations should be accomplished, 
and the clinical findings and 
reasoning which form the basis of the 
opinion requested should be clearly 
set forth.  The claims folder also 
must be made available to this 
examiner in order that he or she may 
review pertinent aspects of the 
veteran's service and medical 
history, and a notation to the effect 
that this record review took place 
should be included in the examination 
report provided.  The opinion should 
answers to the following questions:
a) does the veteran experience 
constant itching?
b) does the veteran exhibit 
extensive lesions?
c) does the veteran exhibit 
marked disfigurement due to 
this condition?
d) does the veteran suffer from 
ulceration or extensive 
exfoliation or crusting?
e) does the veteran experience 
systemic or nervous 
manifestations?
f) is the veteran's condition 
exceptionally repugnant?

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




